 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWaianae Coast Day Care Centers, Inc. and UnitedPublic Workers, Local 646, AFSCME, AFLCIO.Case AO-199August 12, 1977ADVISORY OPINIONOn June 20, 1977, Waianae Coast Day CareCenters, Inc., herein called the Employer, filed apetition, with exhibits, for an advisory opinion, inconformity with Sections 102.98 and 102.99 of theNational Labor Relations Board's Rules and Regula-tions, Series 8, as amended, seeking to determinewhether the Board would assert jurisdiction over theEmployer. United Public Workers, Local 646,AFSCME, AFL-CIO, herein called the Union, fileda response thereto.In pertinent part, the petition and exhibits and theresponse allege as follows:1. There is pending before the Hawaii Employ-ment Relations Board, herein called the State Board,a complaint, docket number HERB 76-12, filed bythe Union, alleging that the Employer has refused,and continues to date to refuse, to bargain with theUnion, which has been certified by the State Boardsince 1975 as the representative of the Employer'semployees.2. By its petition and exhibits, the Employerasserts that it is a Hawaii nonprofit corporationengaged in providing day care services to the State ofHawaii, Department of Social Services and Housing,in the amount of $326,530, pursuant to a writtencontract effective July 1, 1976, to June 30, 1977,1$245,605 of which figure (approximately 75 percent),is disbursed to the State of Hawaii, Department ofSocial Services and Housing, by the Federal Govern-I The contract, which has been submitted by the Employer as an exhibit,states that the agreement "shall take effect on the Ist day of July, 1976, andment pursuant to Title XX of the Social Security Act.Other than the above, the Employer does not allegethat its operations affect interstate commerce.3. The above commerce data has been neitheradmitted nor denied by the Union, nor has the StateBoard made any findings in connection therewith.4. There is no representation or unfair laborpractice proceeding involving the same labor disputepending before this Board.5. Although served with a copy of the petition forAdvisory Opinion, no response, as provided by theBoard's Rules and Regulations, has been filed by theState Board.On the basis of the foregoing, the Board is of theopinion that:i. The Employer is a nonprofit corporationengaged in providing day care services to the State ofHawaii, Department of Social Services and Housing.2. The entire submission by the Employer relatesto a contract entered into between it and the State ofHawaii, Department of Social Services and Housing,effective July 1, 1976, to June 30, 1977. In view of thefact that said contract has expired and does notcontain a renewal option, and in the absence ofevidence that there is in effect an agreement betweenthe Employer and the State of Hawaii providing forthe continuation and financing of the Employer'soperations involved herein, we are unable to make ameaningful determination with respect to the juris-dictional issue which has been raised herein.Accordingly, it is hereby ordered that the petitionfor an advisory opinion herein be, and it hereby is,dismissed. The Board's dismissal is not to beconstrued as a determination of the merits of thejurisdictional issue.shall terminate on the 30th day of June, 1977, unless sooner terminated... ." The contract does not contain a renewal option.231 NLRB No. 54334